DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Satran et al. US 6,152,658 (hereafter--Satran--) is the closest art of record.
In regards to claim 1, Satran discloses as in Figures 1-9, an insert (16-18) for a cutting process, the insert (16-18) capable of being constrained with a pair of side wall surfaces of a fitting recess (14) formed in a body (12) of an indexable tool (10), and being assembled (as in Figure 1, 3a-3b and 9a-9b) with the body (12) by fastening with a fastening member (25), the insert (16-18) comprising: a constraining part (outer circumferential surface 44, 58 and/or 52/56) fitted with the fitting recess; a through hole (23) piercing through the constraining part (see Figure 5-7 which the through hole 23 pierces through the constraining part in the same way as presented by the Applicant), through which the fastening member (25) is inserted; and a blade (cutting edge) projecting from the constraining part in a direction perpendicular to a central axis of the through hole (Figure 5-7), wherein: the blade includes a cutting edge (38, 50, and/or 54) for the cutting process, the cutting edge (38, 50, and/or 54) forming a part of an edge apart from the central axis (Figures 5D,E or 6D,E or 7D,E); an outer surface of the constraining part (outer circumferential surface 44, 58/60 and/or 52/56) around the central axis includes a pair of first constraining surfaces (refer to any pair of surfaces outer circumferential surface 44, 58/60 and/or 52/56) abuttable on the pair of side wall surfaces (of body 12), and a pair of second constraining surfaces (refer to any other of pair surfaces outer circumferential surface 44, 58 and/or 52/56) having an angle formed between the second constraining surfaces is the same as an angle formed between the pair of first constraining surfaces in a section of the constraining 
However, Satran fails to disclose that a position of the cutting edge in a state where the pair of first constraining surfaces abuts on the pair of side wall surfaces becomes non-parallel to a position of the cutting edge in a state where the pair of second constraining surfaces abuts on the pair of side wall surfaces.
A modification of the device of Satran such that a position of the cutting edge in a state where the pair of first constraining surfaces abuts on the pair of side wall surfaces becomes non-parallel to a position of the cutting edge in a state where the pair of second constraining surfaces abuts on the pair of side wall surfaces would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Due to dependency, claim 6 is being interpreted as needing all the allowable claimed limitations of claim 1.  As such, claim 6 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722